DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4 , 5, 8, 15-17 a is/are rejected under 35 U.S.C. 103 as being unpatentable over Wejrzanowski et al (US 2010/0105259) in view of Birek et al. (US 20190143831)

Re Claim 1; Wejrzanowshi discloses a marine AC generator system on a marine vessel, the system comprising: 
a marine generator (26, 28) driven by an internal combustion engine (12, 14) and configured to generate an AC current; (Fig. 2)
 a rectifier (34, 36) configured to rectify the AC current to produce a DC current; (Fig. 2)
at least one battery (24, 32) configured to be charged by the DC current; (Fig. 2)
a battery powered inverter (42) configured to be powered by the at least one battery (24, 32) and to generate a variable current output frequency such that AC electrical power is provided to a load (Air conditioner, stove shore power etc.) when the marine generator is not running.(Par 0079)

However Birek discloses a controller 210 configured to control operation of charging the at least one battery based on at least one of a time of day. (Par 0053, 0089 etc.).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have used the control scheme taught by Birek to control the marine generator to charge the vehicle’s battery based on at least one of a time of day so that the marine vessel holds an optimum charge to operate the vehicle effectively when needed. 

Re Claim 3; Birek discloses wherein controlling operation of the marine generator is based on the time of day includes controlling operation of the marine generator to chage the at least one battery based on a time schedule. (Par 0053, 0089 etc.).

Re Claim 4; Wejrzanowshi discloses wherein the schedule includes a quiet period and the controller is configured to not operate the marine generator during the quiet period.(Par. 0079, Anchor  mode)

Re Claim 5; Wejrzanowshi discloses wherein the controller is configured to operate the marine generator in advance of the quiet period such that the at least one battery is fully charged at a start of the quiet period. (The generator charges the battery which indicates that the generator in operated in advance of the quiet period to charge the battery)

Re Claim 8; Wejrzanowshi discloses wherein the controller is configured to control operation of the marine generator to operate the marine generator upon detection of the threshold load. (Operate the generator to charge the battery when needed)

Re Claim 15; Wejrzanowshi discloses a method of operating an AC power generation system on a marine vessel, the method comprising:
providing a marine generator (26, 28) configured to charge at least one battery (24, 32), the at least one battery powering an inverter (42) configured to provide AC electrical power on the marine vessel; and 
controlling operation of the marine generator with a controller (44) to charge the at least one battery based on at least one of a time of day, a threshold load detection, a load event, and an ambient noise level. (Par 0079)
However Birek discloses a controller 210 configured to control operation of charging the at least one battery based on at least one of a time of day. (Par 0053, 0089 etc.).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have used the control scheme taught by Birek to control the marine generator to charge the vehicle’s battery based on at least one of a time of day so that the marine vessel holds an optimum charge to operate the vehicle effectively when needed.

Re Claim 16; Wejrzanowshi discloses wherein controlling operation of the marine generator based on the time of day includes controlling operation of the marine generator to charge the at least one battery based on a time schedule, wherein the schedule includes a quiet period during which the marine generator is not operated. (Par. 0079, Anchor mode)

Re Claim 17; Wejrzanowshi discloses further comprising automatically controlling the marine generator to fully charge the at least one battery prior to a start of the quiet period. (Par. 0016).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wejrzanowski in view of  Birek and further in view of Yamazaki et al. (US 6,032,753)

Re Claims 6 and 18; Wejrzanowshi discloses wherein controlling operation of the marine generator based on the time of day includes the schedule includes at least one of a low noise period (when the battery is used to provide power to the load) and a maximum charge speed period (when the generator is charging the battery), 
Wejrzanowski does not disclose where the controller is configured to operate the marine generator at a low speed during the low noise period so as to minimize noise and to operate the marine generator at a high speed during the maximum charge speed period so as to minimize charge time.

Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have controlled the charging of the battery with high revolving speed in order for the  storage battery be charged quickly with a high charging efficiency.
 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wejrzanowski in view of Birek and further in view of  Shimoyama et al. (US 2007/0052243)

Re Claim 9; Wejrzanowski disclosure has been discussed above. 
Wejrzanowski does not disclose a first current sensor configured to sense a current input to the at least one battery and a second current sensor configured to sense a current output from the at least one battery, wherein a load amount is determined based on a difference between the current input and current output, and wherein the controller is configured to start operation of the marine generator based on a comparison of the load amount to the threshold load.
However Shimoyama discloses a first current sensor configured to sense a current input to the at least one battery and a second current sensor configured to sense a current output from the at least one battery, wherein a load amount is determined based on a difference between the 
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have sensed the input current and the output current motivated by the desire to effectively provide the an appropriate amount of power to the load. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wejrzanowski in view of Birek and further in view of Qi et al. (US 2006/0284604)

Re Claim 10; Wejrzanowski discloses further comprising a controller configured to control operation of the marine generator to operate the marine generator.
Wejrzanowski does not disclose upon detection of a load event indicating that one of a predetermined set of large load devices is running.
However Qi discloses upon detection of a load event indicating that one of a predetermined set of large load devices is running. (Par. 0029).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used the generation to provide additional power to the load when needed in order to provide power adequately to the load. 

Claims 11, 12, 14, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wejrzanowski in view of Birek and further in view of Davis et al. (US 2009/0287366)

Re Claims 11, 19; Wejrzanowski disclosure has been discussed above.

However Davis discloses an analogues art wherein an ambient noise sensor (decibel meter 40) configured to sense an ambient noise level on the marine vessel, wherein the controller is configured to control the marine generator based on the ambient noise level. (Par. 0044).
wherein the controller is configured to avoid operating the marine generator and/or to operate the marine generator at a low speed to charge the at least one battery when the ambient noise level is less than a quiet threshold. (Par. 0044)

Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to use the ambient noise sensor to detect ambient noise level on the vessel and control the charging of the vehicle, motivated by the desire to effectively charge the batteries of the vehicle 

Re Claims 12, 20; Davis disclose wherein the controller is configured to operate the marine generator to charge the at least one battery when the ambient noise level is greater than a loud threshold. (Par. 0044)


Re Claims 14, 21 and 22; Wejrzanowski disclosure has been discussed above.

Davis disclose determining when the ambient noise level is less than a quiet threshold and operating the marine generator at a low speed to charge the at least one battery so as to minimize noise when ambient noise level is less than a quiet threshold presenting on a user interface user-selectable inputs to select at least one of a low speed mode and a high speed mode; receiving a user input selecting one of the low speed mode and a high speed mode; based on of the low speed mode selection, operating the marine generator at a low speed so as to minimize noise; and based on of the high speed mode selection, operating the marine generator at a high speed so as to minimize charge time. (Par. 0016-22, 34-0035, 44 etc.)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included the teachings of Davis with the device Weirzanowski, motivated by the desire to regulate the charging of the battery based on the user specification so that the battery is charged efficiently to maximize the range of the vehicle and also provide power for emergency usage. 

Claim 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wejrzanowski

Re Claim 23; Wejrzanowshi A marine AC generator system (26, 28) on a marine vessel, the system comprising: 
a marine generator driven by an internal combustion engine (12, 14) and configured to generate an AC current, wherein the marine generator is configured to operate in a plurality of operation modes (low speed and high speed) each having a different engine RPM at which the engine is operated; (cruising mode when with a high RPM and an Anchor mode with low or no RPM )
a rectifier (34, 36) configured to rectify the AC current to produce a DC current; (Fig. 2) 
at least one battery (24, 32) configured to be charged by the DC current; (Fig. 2)
a battery powered inverter (42) configured to be powered by the at least one battery and to generate a variable current output frequency such that AC electrical power is provided to a load (stove, outlet etc.) when the marine generator is not running; (par 0080) and 
a controller (44) configured to control operation of the marine generator to start operation of the marine generator to charge the at least one battery when a state of charge of the at least one battery is less than a predetermined turn on threshold (Par 0077, 0080)
Furthermore regarding the “wherein the turn on and turn off thresholds are varied based on the operation mode of the marine generator.”  Par 0080 disclose in the anchor mode once the energy storage device 32 has discharged to a predetermined level, it is no longer possible for it to supply onboard power. In this case one or more of the engines 12, 14 can be started and used to drive one or more of the machines 26, 28, in order to supply the onboard power and charge up 
Wejrzanowshi does not disclose and to stop operation of the marine generator when the state of charge of the at least one battery reaches a predetermined turn off threshold; 
However using thresholds to charge a battery is conventional and routine in the art and it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have used a threshold to charge the battery in order to extend the longevity of the battery by not over charging and under charging the battery. 

Re Claim 24 and 25; Wejrzanowshi discloses wherein the plurality of operation modes as disclosed above. Weiranowshi does not disclose have different turn on threshold and/or turn off threshold assigned thereto and wherein the operation modes are controlled based on a time schedule.
However threshold and time based control are known in the art and it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have used a threshold and a time based control scheme to control the mode of operation of the generator in order to effectively control the marine generator so that the appropriate amount of power is delivered to the load and the battery. 

Claim 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wejrzanowski in view of Davis et al. (US 2009/0287366)

Re Claim 26; Wejrzanowshi discloses wherein the plurality of operation modes as discussed above.
Weirzanowshi does not disclose includes at least a low speed mode where the marine generator is operated at a low speed so as to minimize noise and a high speed mode where the marine generator is operated at a high speed so as to minimize charge time, wherein the low speed mode and the high speed mode have different turn on threshold and/or turn off thresholds from one another.
Davis disclose determining when the ambient noise level is less than a quiet threshold and operating the marine generator at a low speed to charge the at least one battery so as to minimize noise when ambient noise level is less than a quiet threshold presenting on a user interface user-selectable inputs to select at least one of a low speed mode and a high speed mode; receiving a user input selecting one of the low speed mode and a high speed mode; based on of the low speed mode selection, operating the marine generator at a low speed so as to minimize noise; and based on of the high speed mode selection, operating the marine generator at a high speed so as to minimize charge time. (Par. 0016-22, 34-0035, 44 etc.)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included the teachings of Davis with the device Weirzanowski, motivated by the desire to regulate the charging of the battery based on the user specification so that the battery is charged efficiently to maximize the range of the vehicle and also provide power for emergency usage.
Response to Arguments
Applicant’s arguments, see 8 and 9, filed 10/14/2021, with respect to the rejection(s) of claim(s) 1-5, 8, 15-16 under 35. U.S.C 102 have been fully considered and are persuasive.  Birek.

Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
With respect to claim 10; applicant argues that Qi does not disclose charging a battery at all, thus cannot discloses starting a generator to charge a battery upon detection of a load event.
However the examiner respectfully disagree, the claim has no limitation of a battery charging sequence. The claim merely recites start operation of the marine generator upon detection of a load event not upon generator to charge a batter. Emphasis added. 

Re Claim 11-13, 19-22; applicant argues Davis does not disclose controlling a generator based on ambient noise measured in the marine vessel, instead Davis measures the background noise of the operating environment of the vehicle. 
However the examiner respectfully disagree, Davis discloses The motor 26 may emit a level of noise that is below the background noise of the operating environment of the vehicle 18, thereby resulting in audibly undetectable propulsion of the vehicle 18.
In order for Davis to determine that the noise from the engine is below the background noise, Davis has to measure the generators noise before comparing them. 
Background noises are never at the same level. Based on the location of the vehicle, the background noise is always different and the baseline to compare the generator’s noise always changes. Furthermore based on the RPM the generator is operating, the noise produced by the generator also changes. Revving a vehicle at a high RPM always produces a high noise as . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
01/21/2022
Primary Examiner, Art Unit 2836